On appeal, appellants argue that the district court erred in
                granting summary judgment on their negligence claim on NRS 414.110
                immunity grounds. Having reviewed the parties' briefs and appendices,
                we affirm the district court's grant of summary judgment. NRS 414.110(1)
                creates absolute governmental immunity for "activities relating to
                emergency management." In ASAP Storage, Inc. v. City of Sparks,           this
                court held that emergency management activities include both
                preparation activities and response activities. 123 Nev. 639, 654, 173 P.3d
                734, 744 (2007). And "[w]hether a pre-emergency act is immune turns
                solely on whether it was undertaken by the government in preparing for
                an emergency." Id. at 654-55, 173 P.3d at 744-45 (recognizing that NRS
                414.110(1) provided immunity for emergency planning activities and
                emergency functions related to a flood); see also NRS 414.035 (defining
                emergency management as preparation for all emergency functions to
                minimize injury and repair damage from emergencies or disasters caused
                by floods, fires, and other disasters).
                              Based on our review of the record on appeal, we conclude that
                the district court correctly held that Carson City's construction of the
                catchment road fell within the scope of activities covered by NRS
                414.110(1) immunity. See ASAP Storage, 123 Nev. at 654, 173 P.3d at 744
                (providing that "NRS 414.110(1) creates governmental immunity for
                emergency preparation activities as well as emergency responses"). Thus,
                given that appellants' complaint alleged only that Carson City was
                negligent in constructing the catchment road and did not include claims
                for gross negligence, willful misconduct, or bad faith, the district court did
                not err in granting Carson City summary judgment on appellants'




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A


        EiMEN               1111              NEP&MIANiNNIEMEINE
                     negligence claims on NRS 414.110(1) immunity grounds. 3 ASAP Storage,
                     123 Nev. at 654-55, 173 P.3d at 744-45; see also Wood v. Safeway, Inc., 121
                     Nev. 724, 729, 121 P.3d 1026, 1029 (2005) (explaining that summary
                     judgment is appropriate when there is no genuine issue of material fact
                     and the moving party is entitled to judgment as a matter of law).
                     Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED. 4




                                                                                            , J.
                                                                Hardesty


                                                                                              J.
                                                                Parraguirre


                                                                                              J.


                            3Although  appellants also argue that granting summary judgment
                     to respondent before any discovery was conducted was improper, we reject
                     this contention. Notably, our review of the record provides no indication
                     that appellants ever made a proper motion for a continuance to allow
                     further discovery under NRCP 56(f). See Choy v. Ameristar Casinos, Inc.,
                      127 Nev. „ 265 P.3d 698, 700 (2011) (concluding that the mere
                     inclusion of a request for a continuance in an opposition to a summary
                     judgment motion without an accompanying affidavit explaining why the
                     continuance is being sought does not constitute an adequate request for
                     further discovery under NRCP 56(1)); Aviation Ventures, Inc. v. Joan
                     Morris, Inc., 121 Nev. 113, 118, 110 P.3d 59, 62 (2005) (requiring that a
                     motion for a continuance under NRCP 56(f) provide an explanation of how
                     further discovery will lead to the creation of a genuine issue of material
                     fact).

                           4We have considered appellants' remaining appellate contentions
                     and conclude that they lack merit.
SUPREME COURT
     OF
   NEVADA
                                                          3
(0) 1947A

                1111MBINI                          MEEN11111
                cc: Hon. James E. Wilson, District Judge
                     Laurie A. Yott, Settlement Judge
                     Scarpello & Huss, Ltd.
                     Watson Rounds
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A